JONES, JUDGE:
This Case was submitted upon the petition of the claimant, Monongahela Power Company, and a stipulation filed by the respondent, West Virginia Department of Highways (formerly State Road Commission of West Virginia).
The facts giving rise to this claim, according to both the petition 'and the stipulation, which recites that it was made after a complete investigation, are that on or about February 5, 1969, the respondent, in the course of clearing right of way on Route 24 near Pughtown, caused a tree to fall into power lines of the claimant, that the extent of damages consisted of a broken pole and five spans of secondary electric lines, and that the cost of repairing the damage 'amounted to $189.67.
The Court finds that the damages claimed resulted from the negligent conduct of the respondent; 'and, accordingly, the claimant, Monongahela Power Company, is awarded the sum of $189.67.